In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00077-CR



          DAVEN MICHAEL RAY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 276th District Court
               Marion County, Texas
               Trial Court No. F14881




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           In August 2017, Daven Michael Ray was placed on deferred adjudication community

supervision for the offense of burglary of a habitation with intent to commit a sex offense, a first

degree felony.1 Subsequently, Ray pled true to violations of his community supervision conditions

alleged in the State’s motion to adjudicate, and his plea was accepted. At the conclusion of the

hearing on the motion, the trial court found the alleged violations true, revoked Ray’s community

supervision, found him guilty of the original charge, and sentenced him to twenty years’

imprisonment. This appeal followed.

           Ray’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Counsel has filed a

brief pursuant to Anders v. California and has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.             See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

            Counsel sent a copy of the clerk’s record, a copy of the reporter’s record, and a copy of

the brief to Ray, advised Ray of his right to review the record and file a pro se response, and

advised him of the deadline to file his response. This Court forwarded its order to Ray setting


1
    See TEX. PENAL CODE ANN. § 30.02(d) (West Supp. 2017).
                                                       2
July 31, 2018, as the deadline for the filing of his pro se response. Ray has filed neither a pro se

response nor a motion requesting an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have reviewed the entire

appellate record and have independently determined that no reversible error exists. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine

that the appeal is without merit, we must affirm the trial court’s judgment. Id.

         We affirm the trial court’s judgment.2




                                                                 Bailey C. Moseley
                                                                 Justice

Date Submitted:            July 31, 2018
Date Decided:              August 2, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2)
must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3